HEDRICK, Chief Judge.
No question is raised on appeal regarding that portion of Judge Burroughs’ order pertaining to spousal support during the decedent’s previous period of incompetency. Thus, that portion of the order will be affirmed.
Defendant contends the trial court erred in concluding that the antenuptial agreement did not bar plaintiff from receiving a year’s allowance pursuant to G.S. 30-15. Defendant also contends the trial court erred in allotting plaintiff a life estate in the marital home since the antenuptial agreement would bar such an award.
*85Prior to their marriage, Hazel Cline, Jr., and Mildred Irene Smith entered into an agreement whereby each reciprocally released, renounced and quitclaimed any interest acquired by virtue of the marriage in and to any real or personal property then owned or thereafter acquired, and specifically renounced and disclaimed any right to inherit or participate in the distribution of any real and personal property of the other spouse.
Our Supreme Court has held that a widow is barred from recovering a year’s allowance by an antenuptial agreement relinquishing all claim to any property of her husband. Perkins v. Brinkley, 133 N.C. 86, 45 S.E. 465 (1903). Plaintiff in the case at bar argues that the discussion in Perkins of the premarital agreement’s effect on the year’s allowance was mere dicta. That argument is not persuasive.
We hold Perkins is controlling. The record discloses that the antenuptial agreement released the estate from any claims by plaintiff as wife or widow of Hazel Cline, and shows that she had no claim to any property of the decedent or his estate, except for the award of spousal support during Mr. Cline’s incompetency.
Thus, that portion of the judgment awarding plaintiff a year’s allowance of $5,000.00 and awarding her a life estate in the marital home will be vacated. That portion of the judgment awarding plaintiff spousal support during Mr. Cline’s incompetency up to the date of his death will be affirmed.
Vacated in part; affirmed in part.
Judges WELLS and EAGLES concur.